Citation Nr: 0915595	
Decision Date: 04/24/09    Archive Date: 04/29/09

DOCKET NO.  04-15 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his Daughter


ATTORNEY FOR THE BOARD

L. A. Rein, Counsel


INTRODUCTION

The Veteran had active service in the Marine Corps from May 
1961 to May 1965.  He had active duty for training from 
October 1959 to April 1960.  He also served in the Naval 
Reserve from March 1985 to July 1995, with verified periods 
of active duty for training (ACDUTRA) in August 1985, from 
April 1986 to May 1986, in January 1987, and in June 1988.

This case initially came before the Board of Veterans' 
Appeals (Board) from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio.  Jurisdiction over this case was subsequently 
transferred to the VARO in Detroit and then Philadelphia and 
the latter office forwarded the appeal to the Board.

In April 2006, the Board remanded this matter to the RO/AMC 
for additional notification and development.  After 
completing the requested actions, the RO continued the denial 
of the claim (as reflected in April 2008 and December 2008 
SSOCs) and returned the matter to the Board for appellate 
consideration.

For the reasons addressed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.


REMAND

The Veteran contends that he was mistreated during periods of 
ACDUTRA, to include from racial harassment, and that this 
contributed to his current mental disorder. 

Pursuant to the Board's April 2006 remand instructions, 
Social Security Administration (SSA) disability records and 
additional VA medical records have been associated with the 
claims file.  Included with the SSA records is a May 1983 
private medical report from W.H.S., M.D., in which he 
indicated that he last saw the Veteran in February 1982.  The 
Veteran stated that he went to Maryland and got into the Army 
Reserve and the Air Force National Guard.  The Veteran stated 
he had some problem there.  Dr. W.H.S. stated that the 
Veteran showed him a medical form from the Department of the 
Air Force dated May 10, 1982 and gives a diagnosis of mixed 
personality disorder with schizoid, passive-dependent and 
inadequate elements, chronic, severe, manifested by 
difficulty with stress tolerance, low self esteem, 
insecurity, and inability to socialize with others.  The 
doctor commented that the Veteran was apparently discharged 
from the service.  In addition, a May 1987 private 
psychological evaluation report reflects that the Veteran 
provided a history of being in the Air Force National Guard 
in 1982 and during that time he was hospitalized while on 
active duty at the Anderson Air Force Base.  While he had 
gastrointestinal complaints for which he was hospitalized, 
the Veteran stated that he was also seen by a psychiatrist 
during that hospitalization.  The Board finds that these 
records strongly suggest that there are some outstanding 
pertinent service treatment records (STRs) that must be 
obtained prior to the Board's consideration of the Veteran's 
claim. 

In addition, while the RO verified the Veteran's periods of 
ACDUTRA through 1988, the Veteran testified during the 
January 2006 travel board hearing that he served on ACDUTRA 
for a two week period during the summer of 1992.  In 
addition, the recently added medical records noted above 
indicate that the Veteran served with the Air Force National 
Guard in 1982.  The RO/AMC should therefore exhaust all 
efforts to verify all of the Veteran's periods of Reserve 
Service from 1988 to 1995 and Air Force National Guard 
service in 1982.  It is noted that training through 1988 was 
verified, but if no duty can be verified in 1992, that should 
be affirmatively set out.

In this case, the Veteran's STRS associated with the claims 
file are devoid of any treatment or diagnosis relating to any 
psychiatric disorder.  The competent medical evidence 
associated with the claims file shows the Veteran has been 
diagnosed with a current psychiatric disability, to include a 
July 1987 SSA determination that the Veteran's primary 
diagnosis was paranoid schizophrenia and secondary diagnosis 
was dysthymic disorder.  VA mental health records dated from 
May 1987 to April 2006 reflect that the Veteran has been 
diagnosed with generalized anxiety disorder, delusional 
disorder, bipolar affective disorder, bipolar disorder mixed, 
and mood disorder, not otherwise specified.  In a May 1987 
private psychiatric evaluation report, T.J.M., M.D, notes 
that the Veteran suffered an on the job injury to his head 
when struck by an air conditioning duct in March 1981.  Dr. 
T.J.M. opined that the Veteran had evidence of paranoid 
personality disorder and that this was a long standing 
behavioral disorder. He also continued to have symptoms 
related to his work related head injury.  In April 1987, the 
Veteran's mother submitted an information form to SSA in 
which she stated that after the Veteran left Camp Lejeune and 
found out the outfit he was supposed to ship out with was 
killed he became very upset and then his wife divorced him, 
and these two events "shook him up". 

A September 2002 VA mental health record reflects that the 
Veteran continued to experience feelings of sadness and anger 
regarding his experience of racial harassment and 
discrimination in the military.  The VA psychologist noted 
that these experience made him "feel bad emotionally and 
mentally", contributing to symptoms of depression and 
paranoid thinking. A November 2002 VA mental health record 
notes that the Veteran stated something bad happened to him 
during his military service in 1992 and that it had something 
to do with racial discrimination.  During the January 2006 
Board hearing, the Veteran testified that his mental disorder 
began around August 1992, while on active duty and the 
symptoms continued.  The Board is of the opinion that it has 
insufficient medical evidence of record to make a decision on 
the claim and, therefore, believes it is necessary to have a 
VA psychiatrist render an opinion regarding the etiology and 
onset of any current psychiatric disorder(s).  See McLendon 
v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 
5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i). 

Accordingly, this matter is REMANDED for the following 
action:

1.  The RO/AMC should again contact the 
National Personnel Records Center (NPRC), 
as well as any other appropriate agency 
to verify all of the Veteran's periods of 
ACDUTRA with the Reserve, from 1988 to 
1995, and the Air Force National Guard in 
1982.  Specifically, it should be 
determined whether there was any active 
training in 1992, and if so when.  If it 
is determined that there was no active 
training in 1992, that should be 
affirmatively set out so as to leave no 
doubt.

2.  The RO/AMC should then attempt to 
obtain all outstanding service personnel 
and treatment records from the NPRC, to 
include a medical form from the 
Department of the Air Force dated May 10, 
1982 and hospital records from Anderson 
Air Force Base in 1982, as discussed 
above. 

3.  The RO/AMC should send to the Veteran 
and his representative a letter 
requesting that the Veteran provide 
additional evidence in his possession, 
and if necessary, authorization to enable 
it to obtain any additional evidence 
pertinent to the claim for service 
connection for a psychiatric disorder 
that is not currently of record.  The 
RO/AMC should specifically request that 
the Veteran submit a copy of the May 10, 
1982 medical from the Department of the 
Air Force as referenced by Dr. W.H.S, 
discussed above.

4.  After all available records and/or 
responses are associated with the claims 
file, the RO/AMC should arrange for the 
Veteran to undergo a VA examination, by a 
psychiatrist (M.D.).  The entire claims 
file must be provided to the psychiatrist 
designated to examine the Veteran, and 
the examination report should reflect 
consideration of the Veteran's documented 
medical history and assertions.  All 
indicated tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The psychiatrist is requested to clearly 
identify all current psychiatric 
disorders.  Then, with respect to each 
such diagnosed disorder, the psychiatrist 
should provide an opinion, consistent 
with sound medical principles, as to 
whether it is at least as likely as not 
(i.e., there is a 50 percent or more 
probability) that any such psychiatric 
disorder is related to the Veteran's 
period of active service or periods of 
ACDUTRA.  In rendering the opinion, the 
psychiatrist is requested to comment on 
the findings in the May 1983 private 
medical report from Dr. W.H.S. and the 
May 1987 private psychiatric evaluation 
report from Dr. T.J.M., as detailed 
above, as well as the Veteran's 
assertions of racial harassment and 
mistreatment during periods of ACDUTRA. 

The psychiatrist should set forth all 
examination findings, together with the 
complete rationale for the opinion(s) 
reached.

5.  Thereafter, the RO/AMC should 
readjudicate the Veteran's claim for 
service connection for a psychiatric 
disorder.  If the benefit sought on 
appeal remains denied, the Veteran and 
his representative should be provided 
with a SSOC.  The SSOC should contain 
notice of all relevant actions taken on 
the claim, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal since the 
December 2008 SSOC.  An appropriate 
period of time should be allowed for 
response before the claims file is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




